                       Exhibit “A”


Case 1:19-bk-03234-HWV Doc -1 Filed 10/01/20 Entered 10/01/20 20:21:16   Desc
                    Exhibit A Escrow Analysis Page 1 of 5
                                        Representation of Printed Document
                                                                                                                                  » A N NUA L E SCR O W STAT EM E N T
                                                Pay by mail:
                                                Flagstar Bank • PO Box 660263
                                                Dallas, TX 75266-0263                                             Loan Number: 440361069
                                                                                                                  Property Address: 47 Fruitwood Tr
                                                                                                                  Escrow Analysis Date:                            08/17/2020
                                                                                                                  New Payment:                                      $1,270.83
                                                                                                                  New Payment Effective Date:                      11/01/2020
         ANTHONY J KIRSCH SR
         KRISTINE M KIRSCH
         47 FRUITWOOD TRL
         FAIRFIELD PA 17320
                                                                                                                                   Pay by website:
                                                                                                                                   flagstar.com/myloans

                                                                                                                                   Customer service:
                                                                                                                                   (800) 968-7700
                                                                                                                                   Monday-Friday 7:30 a.m.-8 p.m., ET
Dear Anthony J Kirsch Sr and Kristine M Kirsch,                                                                                    Saturday 7:30 a.m.-4 p.m., ET
Each year Flagstar Bank reviews your escrow account to ensure the correct amounts are being collected to pay your property taxes and
homeowner's insurance. In reviewing your escrow account, we found you have a shortage of $200.31.

Quick breakdown of your Escrow review                                                          Old Mortgage Payment
Required Escrow Balance                                                      $1,303.74         Principal & Interest                                                      $928.19
                                                                                               Escrow                                                                    $317.04
Current Escrow Balance*                                                       $1,103.43

You have a shortage of                                                          $200.31        Monthly Mortgage Payment                                               $1,245.23
*Based on all payments and disbursements due being made prior to the new payment effective
date.
For more escrow related information, please reference your Bankruptcy documents filed with
the court.

The information below reflects the details of our review and the options available to you. The shortage was caused by an increase in your escrowed
items.

Review Your Payment Options
Option 1                                                                                       Option 2
One-time Payment of Escrow Shortage                                                            Monthly Payment of your Escrow Shortage
Principal & Interest                                                             $928.19       Principal & Interest                                                      $928.19
Escrow                                                                           $325.95       Escrow                                                                    $325.95
                                                                                               Escrow Shortage                                                            $16.69
New Monthly Mortgage Payment                                                 $1,254.14         New Monthly Mortgage Payment                                            $1,270.83
If you prefer to pay your escrow shortage in full, simply detach the coupon below              If you choose this option, no further action is needed. We will automatically
and mail it along with your payment in the enclosed envelope. Upon receipt of                  spread the repayment of the escrow shortage over your next 12 monthly
your escrow shortage payment, your monthly payment will be adjusted to                         payments beginning with your payment due November 01, 2020.
$1,254.14 effective November 01, 2020.

How Your Escrow Payment Is Calculated                                                          Determining Your Escrow Shortage
Your new monthly escrow payment is calculated by adding all of your                            As allowed by the Real Estate Settlement Procedures Act (RESPA), your mortgage
disbursements then dividing this figure by 12 months, which equals $325.95.                    documents, or state law, the escrow balance should not go below two months'
                                                                                               tax and insurance payments, which is a minimum balance of $651.90.
Taxes                                           $1,381.36       /12=             $115.11
Insurance                                        $524.00        /12=              $43.67       Your projected escrow balance in August is expected to be $451.59.
Taxes                                           $2,005.98       /12=             $167.17
                                                                                               Required Minimum Balance:                                                 $651.90

                                                                                               Projected Balance:                                                        $451.59
Escrow Payment                                                                  $325.95        Escrow Shortage                                                          -$200.31




                                                                                Send In Your Escrow Shortage Payment
                                                                                             Pay by website:               Loan Number            One-time Escrow Payment
                                                                                             flagstar.com/myloans          440361069              $200.31
ANTHONY J KIRSCH SR
KRISTINE M KIRSCH

   Flagstar Bank
   PO Box 660263
                                                                                                        AMOUNT ENCLOSED $             ,    . 
                                                                                                        Due Date 11/01/2020
   Dallas, TX 75266-0263




           Case 1:19-bk-03234-HWV Doc -1 Filed 10/01/20 Entered 10/01/20 20:21:16                                                                              Desc
                               Exhibit A Escrow Analysis Page 2 of 5
        Perf Page
                                                      Representation of Printed Document


Important Information
If you have auto debit for your mortgage payment and have an additional principal amount included, the principal amount will not change but will
be added to your new payment amount. To change your monthly principal amount, please submit a signed written request to our Auto Debit
Department at: Fax: (888) 548-0528, or Mail: Flagstar Bank, Auto Debit Department, Mail Stop E-115-3, 5151 Corporate Drive, Troy MI 48098


Review Your Upcoming Escrow Account Activity (11/01/20 to 10/01/21)
The items below reflect the payments we expect to receive each month for your escrow account and the payments we expect to make on your behalf
for your real estate taxes and/or insurance premiums.
Month           Item Description                  Payment to Escrow Payment from Escrow           Expected Balance       Required Balance
                Beginning Balance                                                                      $1,103.43             $1,303.74
11/20                                                  $325.95                     $0.00              $1,429.38              $1,629.69
12/20                                                  $325.95                     $0.00              $1,755.33              $1,955.64
01/21                                                  $325.95                     $0.00              $2,081.28              $2,281.59
02/21                                                  $325.95                     $0.00              $2,407.23              $2,607.54
03/21                                                  $325.95                     $0.00              $2,733.18              $2,933.49
04/21           Taxes                                  $325.95                -$1,381.36              $1,677.77              $1,878.08
05/21                                                  $325.95                     $0.00              $2,003.72              $2,204.03
06/21                                                  $325.95                     $0.00              $2,329.67              $2,529.98
07/21           Insurance                              $325.95                  -$524.00              $2,131.62              $2,331.93
08/21           Taxes                                  $325.95                -$2,005.98                $451.59                $651.90
09/21                                                  $325.95                     $0.00                $777.54                $977.85
10/21                                                  $325.95                     $0.00              $1,103.49              $1,303.80
                Total                                 $3,911.40               -$3,911.34

Review Your Escrow Account History (08/01/19 to 10/31/20)
The items below reflect the expected activity last year and compare it with the actual payments received and disbursements made.

Last year, we anticipated that payments from your account would be made during this period equaling $3,804.56. Under federal law, your lowest
monthly balance should not have exceeded $634.08 or two (2) months of anticipated payments from your escrow account, unless your mortgage
documents or state law specifies a lower amount. Your actual lowest monthly balance was $469.35.

                                                       PROJECTED                                                  ACTUAL
                       Item            Payment to        Payment from     Escrow Running       Payment to       Payment from       Escrow Running
Month
                    Description          Escrow             Escrow            Balance            Escrow            Escrow              Balance

Beginning Balance                                                             $2,229.24                                               $2,154.07

August         Taxes                       $317.04          $1,912.20           $634.08             $317.04         $1,970.07           $501.04
September                                  $317.04              $0.00           $951.12             $317.04             $0.00           $818.08

October                                    $317.04              $0.00         $1,268.16             $317.04             $0.00         $1,135.12

November                                   $317.04              $0.00         $1,585.20             $317.04             $0.00         $1,452.16

December                                   $317.04              $0.00         $1,902.24             $317.04             $0.00         $1,769.20

January                                    $317.04              $0.00         $2,219.28             $317.04             $0.00         $2,086.24

February                                   $317.04              $0.00         $2,536.32               $0.00             $0.00         $2,086.24

March                                      $317.04              $0.00         $2,853.36             $634.08             $0.00         $2,720.32

April          Taxes                       $317.04          $1,381.36         $1,789.04             $317.04         $1,381.36         $1,656.00

May                                        $317.04              $0.00         $2,106.08             $392.21             $0.00         $2,048.21

June           Insurance                   $317.04              $0.00         $2,423.12             $317.04           $524.00         $1,841.25

July           Insurance                   $317.04            $511.00         $2,229.16             $317.04             $0.00         $2,158.29

August         Taxes                          $0.00 @           $0.00 @       $2,229.16             $317.04         $2,005.98           $469.35

September                                     $0.00 @           $0.00 @       $2,229.16             $317.04             $0.00           $786.39

October                                       $0.00 @           $0.00 @       $2,229.16             $317.04             $0.00         $1,103.43

Total                                     $3,804.48         $3,804.56                             $4,830.77         $5,881.41

The item indicated in red is the difference from a previous estimate either in date or the amount. An @ symbol indicates a scheduled payment to or
from your escrow account which has not been made. Enclosed you will find a guide and answers to frequently asked questions to further assist you
with understanding your escrow account and the terms in this statement.

If you have any questions, visit flagstar.com to chat directly with a support agent or call us at (800) 968-7700.

Questions with regard to a change in your tax payment should be directed to your taxing authority and changes in your insurance
premium should be directed to your insurance agent.




           Case 1:19-bk-03234-HWV Doc -1 Filed 10/01/20 Entered 10/01/20 20:21:16                                                   Desc
                                          INTERNET
                               Exhibit A Escrow    REPRINTPage 3 of 5
                                                Analysis
                                                                                                                              » A NN UA L E SCR O W STATE ME N T GU I DE




               Get to know your escrow statement.
               We want this statement to be a useful mortgage management tool that offers you the opportunity to easily understand
               information about the escrow account. This guide outlines the details provided on the statement, explains the items that
               may appear, and defines the terms that are used.

 How to read the statement:
 A       Loan Information                                                          J          Escrow Account History
         This section provides the new payment                                                This section will show you the actual payments
         amounts and the date when the new                                                    into, and disbursements out of the escrow
         payment is effective.                                                                account for the last analysis period. This informa-
                                                                                              tion can be helpful to you when determining
 B       Payment Options and Contact Information                                              changes with the escrowed items that caused
         We offer several convenient methods                                                  a change to the payment.
         to make the payments, including the
         escrow shortage.

 C       Explanation of Escrow Analysis
         Summarizes the results of the annual escrow                                                                                                                                                              A NN UAL E SC R O W STATE ME NT
                                                                                                                          Pay by mail (escrow shortage only):
         analysis and explains the change(s) to the                                                                       PO Box 660263
                                                                                                                          Dallas,MI
                                                                                                                          Troy,
                                                                                                                                   1606
                                                                                                                                  TX48099-1606
                                                                                                                                     75266-0263                                                     Loan Number: 123456789
                                                                                                                                                                                                    Property Address: 12345 Street Ave Drive
         tax and/or insurance premiums and the
                                                                                                                                                                         A                          Escrow Analysis Date:                 00/00/0000

         effect it will have on the monthly mortgage                                          Name Line 1
                                                                                              Name Line 2                                                                                           New Payment Due Date:      $00,000.00
                                                                                              12345 Second Street                                                                                   New Payment E ective Date: 00/00/0000
         payment.                                                                             Hometown, MI 48000

                                                                                                                                                                                                                 Pay by website:

                                                                                                                                                                          B
                                                                                                                                                                                                                  agstar.com/myloans

                                                                                                                                                                                                                 Customer service:

 D Payment Options
                                                                                                                                                                                                                 (800) 968-7700
                                                                                                                                                                                                                 Monday-Friday 7:30 a.m.-8 p.m. ET
                                                                                                                                                                                                                 Saturday 7:30 a.m.-4 p.m. ET
   There are two options to pay the                                          Dear [Customer Name(s)],

                                                                             Each year Flagstar Bank reviews your escrow account to ensure the correct amounts are being collected to pay your property taxes

   escrow shortage:                                                          and homeowner’s insurance. In reviewing your escrow account, we found you have a shortage of ($).
                                                                                       C
                                                                             Quick breakdown of UIF Escrow review                                                      Old Mortgage Payment
                                                                             Current Escrow Balance:*                                              $000,000.00         Principal & Interest                                                   $000,000.00
                                                                             Required Escrow Balance:                                              $000,000.00         Escrow                                                                 $000,000.00
         Option 1 Pay the shortage in full by the new                        You have a shortage of                                              -$00,000.00
                                                                                                                                                                       Optional Products                                                      $000,000.00

                                                                                                                                                                       Monthly Mortgage Payment                                              $00,000.00
         payment effective date and the payment will                                                                                                                   shortgage was caused by an increase in your [taxes,
         be adjusted to the New Monthly Mortgage                             insurance]. Questions about a change in your tax payment should be directed to your taxing authority and changes in your insurance premium
                                                                             should be directed to your insurance agent.

         Payment shown.                                                      Review 5IF Payment Options                                 D
                                                                             Option 1                                                                                  Option 2
                                                                             One-time Payment of Escrow Shortage                                                       Monthly Payment of your Escrow Shortage
         Option 2 Pay the shortage with the monthly                          Principal & Interest
                                                                             Escrow
                                                                                                                                                  $000,000.00
                                                                                                                                                  $000,000.00
                                                                                                                                                                       Principal & Interest
                                                                                                                                                                       Escrow
                                                                                                                                                                                                                                              $000,000.00
                                                                                                                                                                                                                                              $000,000.00
                                                                             Optional Products                                                    $000,000.00          Optional Products                                                      $000,000.00
         payment. If we do not receive the full shortage                     New Monthly Mortgage Payment                                        $000,000.00
                                                                                                                                                                       Escrow Shortage
                                                                                                                                                                       New Monthly Mortgage Payment
                                                                                                                                                                                                                                              $000,000.00
                                                                                                                                                                                                                                             $000,000.00

         by the effective date of the new payment we                         If you prefer to pay your escrow shortage in full, simply detach the coupon below
                                                                             and mail it along with your payment in the enclosed envelope. Upon receipt of your
                                                                                                                                                                        If you choose this option, no further action is needed. We will automatically spread
                                                                                                                                                                        the repayment of the escrow shortage over your next [XX] monthly payments

         will automatically spread the shortage and                          escrow shortage payment, your monthly payment will be adjusted to $XXX,XXX.XX
                                                                             e ective MMMM DD, YYYY.
                                                                                                                                                                        beginning with your payment due MMMMMM DD, YYYYY.




         begin collecting it in the monthly payment.                                                                                                   E                                                                                   F
                                                                             How 5IF Escrow Payment Is Calculated                                                      Determining 5IF No Shortage
                                                                             Your new monthly escrow payment is calculated by adding all of your disbursements          As allowed by the Real Estate Settlement Procedures Act (RESPA), your mortgage
                                                                             then dividing this gure by 12 months, which equals $XXX,XXX.XX                             documents, or state law, the escrow balance should not go below two months’ tax
                                                                                                                                                                        and insurance payments, which is a minimum balance of $XXX,XXX.XX.

  E
                                                                             Taxes                        $000,000.00            /12=              $000,000.00
         How the Escrow Payment is Calculated                                Insurance
                                                                             Mortgage Insurance
                                                                                                          $000,000.00
                                                                                                          $000,000.00
                                                                                                                                 /12=
                                                                                                                                 /12=
                                                                                                                                                   $000,000.00
                                                                                                                                                   $000,000.00
                                                                                                                                                                        Your projected escrow balance in [month] is expected to be $XXX,XXX.XX.


         Provides the calculation used to determine
         the monthly escrow payment.                                             Equal Housing Lender Member FDIC                                                                                                                              Page 1 of X



                                                                                                                         (Detach and return the bottom portion with payment. Retain the top portion for your records.)


  F      How the Escrow Shortage is Calculated                                                                                                            Send In 5IF Escrow Shortage Payment
         Reflects the required minimum balance and                              CUSTOMER NAME 1                                   G                                   Pay by website:
                                                                                                                                                                       agstar.com/myloans
                                                                                                                                                                                                         Loan Number
                                                                                                                                                                                                         #000000000
                                                                                                                                                                                                                               One-time Escrow Payment
                                                                                                                                                                                                                               $0,000.00

         the expected minimum balance. The difference                           CUSTOMER NAME 2



         between the two amounts equals the shortage.                          P.O. BOX 
                                                                               %BMMBT 59 -
                                                                                                                                                                                    AMOUNT ENCLOSED $
                                                                                                                                                                                    Due Date 00/00/0000
                                                                                                                                                                                                                   FFFFFFF


 G Escrow Shortage Payment Coupon
   If you choose Option 1, detach this coupon
   and send it with the check for the full short-                                                                                                                                                                H
                                                                           Important Information
   age amount by the due date.

 H Important Information
                                                                                                                                                                                                                    I
   Special messages or announcements about
                                                                           Review 5IF Upcoming Escrow Account Activity (00/00/0000 to 00/00/0000)
   the account are shown here. Also, details on                            The items below reflect the payments we expect to receive each month for your escrow account and the payments we expect to make on your behalf
                                                                           for your real estate taxes and/or insurance premiums.

   the necessary action to take if the payment is                          Month                    Item Description               Payment to Escrow                Payment from Escrow                 Expected Balance            Required Balance
                                                                           00/00                    Beginning Balance              $0,000.00                        $0,000.00                           $000,000.00                 $000,000.00
   set up through an automatic method will be                              00/00
                                                                           00/00
                                                                                                    Mortgage Insurance
                                                                                                    Mortgage Insurance
                                                                                                                                   $0,000.00
                                                                                                                                   $0,000.00
                                                                                                                                                                    $0,000.00
                                                                                                                                                                    $0,000.00
                                                                                                                                                                                                        $000,000.00
                                                                                                                                                                                                        $000,000.00
                                                                                                                                                                                                                                    $000,000.00
                                                                                                                                                                                                                                    $000,000.00
                                                                           00/00                    Mortgage Insurance             $0,000.00                        $0,000.00                           $000,000.00                 $000,000.00
   provided here.                                                          00/00
                                                                           00/00
                                                                                                    Mortgage Insurance
                                                                                                    Mortgage Insurance
                                                                                                                                   $0,000.00
                                                                                                                                   $0,000.00
                                                                                                                                                                    $0,000.00
                                                                                                                                                                    $0,000.00
                                                                                                                                                                                                        $000,000.00
                                                                                                                                                                                                        $000,000.00
                                                                                                                                                                                                                                    $000,000.00
                                                                                                                                                                                                                                    $000,000.00
                                                                           00/00                    Insurance                      $0,000.00                        $0,000.00                           $000,000.00                 $000,000.00
                                                                           00/00                    Mortgage Insurance             $0,000.00                        $0,000.00                           $000,000.00                 $000,000.00

  I
                                                                           00/00                    Property Taxes                 $0,000.00                        $0,000.00                           $000,000.00                 $000,000.00
         Upcoming Escrow Activity                                          00/00
                                                                           00/00
                                                                                                    Flood Insurance
                                                                                                    Mortgage Insurance
                                                                                                                                   $0,000.00
                                                                                                                                   $0,000.00
                                                                                                                                                                    $0,000.00
                                                                                                                                                                    $0,000.00
                                                                                                                                                                                                        $000,000.00
                                                                                                                                                                                                        $000,000.00
                                                                                                                                                                                                                                    $000,000.00
                                                                                                                                                                                                                                    $000,000.00

         These are the expected payments to and                            00/00                    Mortgage Insurance             $0,000.00                        $0,000.00                           $000,000.00                 $000,000.00



         disbursements from the escrow account.                            Review 5IF Escrow Account History (00/00/0000 to 00/00/0000)                                                                            J
                                                                           The items below reflect the expected activity last year and compare it with the actual payments received and disbursements made.

         The expected payments are based off of the                        Last year, we anticipated that payments from your account would be made during this period equaling $XXX,XXX.XX. Under federal law, your lowest
                                                                           monthly balance should not have exceeded $XXX,XXX.XX or two (2) months of anticipated payments from your escrow account, unless your mortgage
                                                                           documents or state law specifies a lower amount. Your actual lowest monthly balance was less than $XXX,XXX.XX.
         actual amounts paid the prior year. The                           PROJECTED                                                                                                                                     ACTUAL                     Member FDIC
         minimum balance will be noted in red.                              Month                             Item                Payment to          Payment from           Escrow Running             Payment to       Payment from         Escrow Running




flagstar.com/MyLoans | (800) 968-7700
01142016/SUR


          Case 1:19-bk-03234-HWV Doc -1 Filed 10/01/20 Entered 10/01/20 20:21:16                                                                                                                                                              Desc
                              Exhibit A Escrow Analysis Page 4 of 5
                                                                                                                  » E SCR O W STATE ME N T FAQ S


 What is an escrow analysis?
 An escrow analysis is a review of your escrow accounts to determine if the current monthly escrow payment is enough to pay taxes, insurance,
 and other bills when due. Escrow analyses are typically run annually based on your property tax payment cycle. Occasionally, the payment of taxes
 or insurance causes the escrow account to reach a negative balance, and it may be necessary to perform more than one analysis during the year.

 Can I waive my escrow account?
 Escrow accounts are required and cannot be waived on FHA (Federal Housing Administration), GRH (Guaranteed Rural Housing) or VA (Veteran
 Affairs) loans.

 Escrow accounts on other types of loans, such as Fannie Mae or Freddie Mac loans, may be waived if certain conditions are met. Some basic
 conditions to determine eligibility for escrow waivers are:

        • The loan-to-value ratio of your loan must be 80 percent or less.

        • There have not been any payments over 30 days late in the last 12 months.

        • Loan is not in a Special Flood Hazard Area (SFHA).

        • The loan cannot be in foreclosure, bankruptcy or loss mitigation.

 Note:IfIfall
 Note:     allconditions
               conditionsare
                          aremet
                              metononaaloan
                                         loanwith
                                               withrequired
                                                      requiredflood
                                                                 floodinsurance,
                                                                        insurance,all
                                                                                   allescrows
                                                                                       escrowsmay
                                                                                               maybebewaived
                                                                                                       waivedwith
                                                                                                              withthe
                                                                                                                   theexception
                                                                                                                       exceptionof
                                                                                                                                 ofthe
                                                                                                                                    theflood
                                                                                                                                        floodinsurance.
                                                                                                                                              insurance. Other
 conditions
 Other         and requirements
        conditions                may apply;
                     and requirements           however,
                                          may apply;        if the above
                                                         however,           conditions
                                                                    if the above        are met,
                                                                                 conditions  areplease download
                                                                                                 met, please     the Escrow
                                                                                                             download       WaiverWaiver
                                                                                                                       the Escrow   Request  Form from
                                                                                                                                           Request Form from
 flagstar.com/MyLoans,
 flagstar.com,             complete
                 complete it,         it, mail
                              and fax or  and fax
                                               it asordirected.
                                                       mail it as directed.

 Please note that an escrow waiver fee equal to 0.25 percent of the current principal balance or $150, whichever is greater, is charged.
 This fee will be charged unless not permitted by applicable state law.

 Why did my payment change?
 As the bills for your real estate taxes and insurance premiums change, the amount needed to be collected every month also needs to be
 updated. Even on a fixed-rate loan the escrow payment may vary, causing a change in the total payment owed. Please see your escrow
 analysis for more information.

 Why do I have a shortage in my escrow account?
 Escrow shortages generally occur when property taxes and/or insurance payments increase. Specific questions regarding tax amounts or
 homeowner’s insurance should be directed to your local tax authority or your insurance agent. The following are other common reasons
 for an escrow shortage:

        • An increase in the tax or insurance bill.

        • Underestimation of the tax assessment on a new construction loan that was based on land only.

        • An unanticipated disbursement, such as a supplemental tax bill.

        • Force-placed taxes or insurance.

 How can I pay my escrow shortage?
 Escrow shortages can be paid conveniently using MyLoans or mailed with your escrow shortage coupon to:
 Attn: Payment Processing, PO Box 660263, Dallas, TX 75266-0263.

 Whom do I contact to update my loan with the correct tax amounts/information?
 Since we may already receive your tax information from your taxing authority, please call the Customer Service Department
 to discuss the information we may need from you.

 My insurance carrier has changed. What do I do?
 Please call the Insurance Department at (833) 811-3061. Representatives are available Monday - Friday 7:30 a.m.-8 p.m. ET.




 Please refer to flagstar.com/MyLoans for a full list of Escrow FAQs.




flagstar.com/MyLoans | (800) 968-7700


        Case 1:19-bk-03234-HWV Doc -1 Filed 10/01/20 Entered 10/01/20 20:21:16                                                              Desc
                            Exhibit A Escrow Analysis Page 5 of 5
